Exhibit 10(g)

 

AMENDMENT TO THE

EXECUTIVE INCENTIVE PLAN (2005)

DEFERRED COMPENSATION PROGRAM

 

WHEREAS, the Union Pacific Corporation (the “Company’) sponsors the Executive
Incentive Compensation Plan (2005) Deferred Compensation Program (the “Plan”);
and

 

WHEREAS, the Plan provides that it may be amended by the Senior Vice
President-Human Resources of the Union Pacific Corporation (the “Senior Vice
President”) to any extent she deems advisable; and

 

WHEREAS, the Board of Directors of the Company, in a Resolution dated
November 18, 2004, authorized the Senior Vice President to make any amendments
to any nonqualified compensation or retirement plan as may be necessary or
appropriate in response to the American Jobs Creation Act of 2004 (the “Act”);
and

 

WHEREAS, it is desired to make certain amendments to the Plan to comply with the
Act.

 

NOW, THEREFORE, I, Barbara W. Schaefer, Senior Vice President-Human Resources,
do hereby amend the Plan effective January 1, 2005, to provide as follows with
respect to deferral elections and the revocation thereof for bonus awards for
services performed in 2005:

 

“An eligible employee under the Plan may elect to defer all or a portion of his
bonus award under the Plan, if any, for services performed in 2005 (“2005
Award”) by filing a deferral election in accordance with such procedures as are
established by the Assistant Vice President Compensation and Diversity of Union
Pacific Corporation, provided that such election shall be made no later than
June 30, 2005. An eligible employee may revoke a deferral election of a 2005
Award by filing a revocation in accordance with such procedures as are
established by the Assistant Vice President Compensation and Diversity of Union
Pacific Corporation, provided that such revocation shall be made no later than
December 31, 2005. Such revocation shall be effective as of January 1, 2005, and
if the eligible employee otherwise satisfies the Plan requirements to receive
the 2005 Award, the 2005 Award shall be paid to him in a single sum at the time
prescribed under the terms of the Plan.”

 

IN WITNESS WHEREOF, I, Barbara W. Schaefer, Senior Vice President-Human
Resources, have hereunto set my hand and caused these presents to be executed
this 21st day December, 2005.

 

/s/ Barbara W. Schaefer

--------------------------------------------------------------------------------

Barbara W. Schaefer

Senior Vice President-Human Resources

Union Pacific Corporation